Citation Nr: 0828609	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to May 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran, on several 
occasions, most recently in June 2007, requested a Travel 
Board hearing; he withdrew the request in August 2007.


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested to a compensable degree in the first postservice 
year; and the preponderance of the evidence is against a 
finding that the veteran's current bilateral hearing loss 
disability is related to an event, injury, or disease in 
service.

2. Tinnitus was not noted in service, and the preponderance 
of the evidence is against a finding that any current 
tinnitus is related to the veteran's service or to any event 
therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the veteran's claim prior to its 
initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  A January 2004 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
May 2006 supplemental statement of the case informed the 
veteran of disability rating and effective date criteria.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in 
February 2004 and March 2007.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's DD 214 reflects he served in the United States 
Army infantry and was awarded the Combat Infantryman Badge.  
Service personnel records further document that he served in 
Vietnam and engaged in combat.

The veteran's STRs are silent for complaints, findings, 
treatment or diagnoses relating to bilateral hearing loss or 
tinnitus.  Audiometry at the time of his service entrance 
examination in December 1966 revealed puretone thresholds, in 
decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
5 (20)
0 (10)
20 (30)
n/a
10 (15)
n/a
Left 
Ear
-5 (10)
-5 (5)
5 (15)
n/a
15 (20)
n/a

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On April 1969 service separation examination, puretone air 
conduction thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
15
15
15
n/a
15
n/a
Left 
Ear
15
15
15
n/a
15
n/a

The veteran's April 1969 report of medical history is silent 
for current or past hearing loss of either ear.

March 2001 to May 2007 VA outpatient treatment records show 
that the veteran complained of tinnitus once in May 2001 and 
is periodically seen for bilateral SNHL.
On February 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
75
75
LEFT
25
40
55
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in each ears.  Bilateral SNHL was diagnosed.  The 
veteran reported having a military noise exposure history 
that consisted of mortars and other gunfire while serving in 
Vietnam, an occupational noise exposure history that 
consisted of working in a machine shop for 31 years, and a 
recreational noise exposure history as a hunter.  He also 
reported experiencing bilateral high-pitched tinnitus daily, 
lasting 1-2 hours each time and fluctuating in intensity.  He 
could not recall the date or circumstances of the onset of 
his tinnitus.  After reviewing the claims file, and noting 
that the veteran had normal hearing prior to service and upon 
separation from service, the examiner opined, "[I]t is less 
likely than not that the veteran's current hearing loss is a 
result of military noise exposure."  As for tinnitus, the 
examiner's review of the claims file revealed no [clinical] 
documentation of such disability.  He opined, 
"[I]nsufficient information is available to determine the 
etiology of the tinnitus without resorting to speculation."

A Social Security Administration notice of decision is silent 
as to hearing loss or tinnitus.

VA outpatient treatment records include an April 2006 
audiological evaluation report; pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
80
85
90
LEFT
40
55
70
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  The audiologist did not comment 
regarding the etiology of either the veteran's hearing loss 
or his tinnitus.  

On March 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
70
80
80
LEFT
30
50
60
60
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  
Bilateral SNHL was diagnosed.  The veteran reported being 
exposed to artillery fire and mortars while in the military, 
and being involved in an automobile accident in 1984; he 
denied occupational or recreational noise exposure.  He 
complained of recurrent (but not constant) bilateral 
tinnitus; the date and circumstances of onset were unknown.  
After reviewing the claims file, and noting that the veteran 
had normal hearing prior to service and upon separation from 
service, the examiner opined, "[I]t is less likely as not 
that the veteran's current hearing loss is related to 
acoustic trauma while in the military."  As for tinnitus, he 
noted the veteran's military file was silent for any 
documentation pertaining to tinnitus, and stated, 
"[I]nsufficient evidence is available to render the 
requested opinion on tinnitus without resorting to 
speculation."

In support of his claim the veteran has also submitted 
numerous statements in which he relates his current bilateral 
hearing loss to combat noise he experienced in Vietnam.  In a 
June 2007 statement, he noted that his postservice employment 
required him to use hearing protection whereas hearing 
protection was not used when he was serving in the military.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Service connection for bilateral hearing loss

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Because he is shown to have engaged in 
combat with the enemy, it is also not in dispute that he was 
exposed to the types of noise trauma associated with combat 
in service.  What he must still show to establish service 
connection for his hearing loss is that such disability is 
related to his noise exposure in service.  There is no 
competent evidence that shows, or suggests, that there is a 
nexus between the veteran's current hearing loss disability 
and his service.

Significantly, the veteran's STRs, including his service 
separation examination report, do not mention hearing loss.  
Consequently, service connection for bilateral hearing loss 
on the basis that such disability became manifest in service 
and persisted, is not warranted.  As there is no competent 
evidence that sensorineural hearing loss was manifested in 
the first postservice year, there is no basis for considering 
(and applying) the 38 U.S.C.A. § 1112 chronic disease 
presumptions (for sensorineural hearing loss as an organic 
disease of the nervous system).  

Furthermore, the record includes no competent (medical) 
evidence that relates the veteran's current bilateral hearing 
loss to his active service.  The only competent evidence in 
the record that specifically addresses this matter, the 
opinions offered in the reports of the February 2004 and 
March 2007 VA audiological evaluations, is to the effect that 
the veteran's bilateral hearing loss is unrelated to his 
service (and specifically noise exposure therein).  Those 
examiners based their opinions on the fact that the veteran 
had normal hearing upon separation from service.  As the 
opinions are by audiologists (who are qualified to provide 
them), are based on a review of the record, and include 
explanations of the rationale for the opinions, they have 
substantial probative value.  Because there is no competent 
evidence to the contrary, the Board finds the opinions 
persuasive.  

The veteran's own statements relating his current bilateral 
hearing loss to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's current bilateral hearing loss 
and his service/noise trauma therein.  Consequently, the 
preponderance of the evidence is against this claim.  In such 
a situation, the benefit of the doubt doctrine does not 
apply; the claim must be denied.

Service connection for tinnitus

The veteran claims, in essence, that his tinnitus is related 
to his service/noise trauma therein.  A May 2001 VA 
outpatient treatment record shows that he complained of 
constant bilateral tinnitus.  On February 2004 and March 2007 
VA examinations, he complained of frequent and recurrent 
bilateral tinnitus.  He could not specify the onset of his 
tinnitus.

It is not in dispute that the veteran has tinnitus; such 
disability was noted in a postservice treatment record and on 
VA audiological evaluation.  As noted above, it is also not 
in dispute that he likely was exposed to noise trauma in 
service.  What he must still show to establish service 
connection for his tinnitus is that such disability is 
related to his service/noise exposure therein.  There is no 
competent evidence in the record that suggests there is such 
a nexus.

The veteran's STRs, including his service separation physical 
examination report and service separation report of medical 
history, contain no mention of tinnitus.  Consequently, 
service connection for tinnitus on the basis that such 
disability became manifest in service and persisted is not 
warranted.

The earliest clinical notation of tinnitus of record is in a 
May 2001 VA outpatient treatment record.  The February 2004 
and March 2007 VA audiological evaluations are the only 
medical opinions in the record that specifically address 
whether the veteran's current tinnitus is related to his 
active duty service/noise exposure therein.  Both examiners 
noted that the veteran's STRs are silent for complaints, 
findings, treatment or diagnosis relating to tinnitus, and 
opined that there is insufficient information available to 
render an opinion as to whether the veteran's current 
tinnitus is related to his military service without resorting 
to speculation.  Significantly, a long time interval between 
a veteran's service and the earliest postservice notation of 
a disability for which service connection is sought is, of 
itself, a factor against a finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, 
the interval between the veteran's discharge from service and 
the initial notation of tinnitus is some 32 years.  

The veteran's own statements relating his tinnitus to noise 
exposure in service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu, supra.  The Board has considered the 
relaxed evidentiary standards afforded, under 38 U.S.C.A. 
§ 1154, to veterans who served in combat.  However, the 
matter of a nexus between a claimed disability and an event 
in service (such as combat noise exposure) is a medical 
question that requires competent (medical opinion) evidence 
in response.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of a nexus 
between the veteran's tinnitus and his service/combat noise 
trauma therein, and thus against his claim.  Consequently, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


